ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 2/1/2022 have been considered.

Response to Arguments
Applicant’s proposed amendments 6/29/2022 to the claims would overcome the 112(a) issues with respect to claims 3, 15, 19-21, 23-32 and 35.  However, these proposed amendments are not being entered as the proposed amendments raise 112(b) and potentially 112(a) issues with respect to proposed claim 43, discussed below.

Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
With respect to claim 43, the Final Rejection pointed out that it was believed that claim 43 used the term package as a typo and was referring to the incorrect element package instead of headlight module.   The term package in the context of claim 43 refers to the light source module (from which the light enters the transport fiber), whereas it is believed that the correct term is headlight module (into which the light exits from the transport fiber to project light onto the road.
The term package was used twice in previous claim 43, once to describe having a form factor smaller than 1 cm and once to describe being disposed at a location of > 100ºC.  
Applicant’s proposed amendment changes the term from package to headlight module for one of the usage when the location is greater than 100ºC, but did not change the term package to headlight module for the other usage.
It is unclear to the Examiner if this is merely an oversight by Applicant and “the package of each of the one or more white light source modules” in line 2 of claim 43 should instead be the headlight module.
Applicant’s original claim 43 recites that the headlight module comprises a form factor smaller than 1 cm, wherein the package of the headlight module can be disposed at an location with temperature > 100ºC.  Applicant’s Paragraph 289 also recites “[the] small form factor (<1 cm) of the headlight module…”  Therefore, it appears that it may be the case that it was intended to propose an amendment to claim 43 to also change “the package of each of the one or more white light source modules” to - -the headlight module- -.  
However, Applicant’s Specification also recites a form factor of the light source to be height of 0.5 to 25 mm (0.05 to 2.5 cm), a length and width of less than 30/15/5 mm (3/1.5/0.5 cm) or less (Paragraphs 12 and 43).  While some parts of the range of the dimensions of the light source are less than the 1 cm, it is not clear if the term “form factor” in this context is referring to only one of the dimensions needing to be less than 1 cm or if all the length, width and height dimensions need to be simultaneously less than 1 cm.  
Additionally, while some part of each individual range is less than 1 cm, it is not clear that Applicant has support in the original disclosure for a device in which the length, width and height are simultaneously each less than 1 cm.  Would shrinking one dimension require greater lengths in other dimensions to compensate for the rearrangement of parts?  Therefore, the issue of new matter is raised if Applicant intended to claim the package of each of the one or more white light sources having a form factor of smaller than 1cm, rather than it being an apparent oversight to change the term to be the headlight module.

Applicant argues with respect to the rejections of claims 1-22 that the prior art references are not combinable because the lens of Aida is not taught as focusing and Aida is directed to an LED light source whereas Raring et al. and Seidenfaden are directed to conversion element light sources.  
However, Aida et al. is cited for the teaching that forming the lens as a separate element from the transparent lid member allows for attachment of the lens and also reducing of manufacturing constraints as the lens material can be chosen for the best lens material and he transparent lid material can be chosen for the best material for the transparent lid.  Regardless of whether the lens of Aida et al. focuses the LED or not, one having ordinary skill in the art would still find it obvious to form a lens on top of the transparent lid member in order to form the lens separately from the transparent lid for reducing manufacturing constraints while still forming the lens attached to the transparent lid in order to simplify mounting of the lens element.  The modification to include specifically a focusing lens is motivated by the teachings of Rousseau et al., Yatsuda et al. wherein focusing allows the beam to be decreased in order to enter the fiber element.  While Rousseau et al. and Yatsuda et al. do not teach the singular planoconvex lens as the focusing element, it is well-known in the art that a planoconvex lens can be alternatively used as a focusing element as compared to two lenses or a biconvex lens.  Applicant’s argument that Seidenfaden et al. only uses lens 159 to focus light from a planar conversion element, even assuming arguendo to be persuasive, is not sufficient, as the addition of Seidenfaden et al. is an alternative rejection.  Applicant did not traverse the fact that it is well-known in the art to use planoconvex lenses for focusing and in fact could not factually traverse the well-known nature, since it is actually is well-known as evidenced by Seidenfaden et al.  
In the alternative rejection in view of Seidenfaden et al., the teaching of Seidenfaden et al. makes clear that it is known in the art that the planoconvex lens is used as a focusing lens (Paragraph 153).  Therefore, one having ordinary skill in the art, knowing by the teachings of Aida et al. that a planoconvex lens added to the transparent lid would allow reducing of manufacturing constraints while allowing for simple mounting of the lens and knowing by the teachings of Seidenfaden et al. that a planoconvex lens can also achieve the desired focusing function, the focusing function being desired to reduce the beam size as taught by Rousseau et al. and Yatsuda et al., would find it obvious to form the lens as a planoconvex lens on the transparent lid member in order to achieve the benefits discussed.  
Furthermore, merely pointing out that the lens of Aida et al. is not taught as focusing is not sufficient to show deficiency in the rejection.  As seen in MPEP §2143(I)(C,D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.  In the instant case, the prior art teaches as seen by Rousseau et al. and Yatsuda et al. teaches including a focusing lens.  Aida et al. teaches that attaching lens to the transparent lid member allows for simple mounting of the lens as well as manufacturing freedom in the materials used for the lens and the lid.  Even though the lens of Aida et al. is not taught to be focusing, it is well-known and/or taught by Seidenfaden et al. that lens shaped similarly to that of Aida et al. can be used for the purposes of focusing.  Therefore, one having ordinary skill in the art would apply the same technique to improve the similar device and/or apply the known technique of mounting the lens in the way taught by Aida et al. to achieve the same or predictable results of simple lens attachment, motivated by the need for a focusing lens, as seen in view of Rousseau et al. and Yatsuda et al. and predictably technically applicable, as seen by the planoconvex lens of Seidenfaden et al. being focusing.
Furthermore, even assuming arguendo, that the teachings of Aida et al. not having a focusing lens for an LED were a relevant argument, Fimeri (US PGPub 2017/0327032 A1) teaches LEDs emitting Lambertian light (i.e. radial light, Paragraph 6) and Hadrath et al. (US PGPub 2015/0267880 A1) teaches conversion material being Lambertian (Paragraph 45).  Therefore, it is well-known in the art that the light emission from LEDs and conversion material can be substantially similar.  Therefore, even assuming, arguendo that Aida et al. not teaching the lens to be focusing were a relevant argument, one having ordinary skill in the art would recognize the approximate equivalence in terms of emission patterns of LEDs and of conversion elements and therefore recognize that a planoconvex lens for an LED would function similarly to that of a planoconvex lens for a converting element.  Therefore, even though the planoconvex lens of Aida et al. is not taught as focusing, one having ordinary skill in the art would readily recognize, since it is well-known, or since Seidenfaden provides an example, that a planoconvex lens placed on the transparent lid member would be capable of functioning as a focusing lens and it would be desirable to make it focusing in order to reduce the beam diameter to input to an optical fiber, as desired by Rousseau et al. and Yatsuda et al. 

As to claims 23-32, Applicant argues that there is no articulated reasoning to combine Oliva with the other prior art references.
However, the inclusion of Oliva is directed to an alternative rejection.  Even assuming arguendo, that Applicant’s arguments with respect to Oliva were persuasive, Applicant’s arguments do not address the teachings of Raring et al., wherein the focusing lens 603 is mounted on the transparent lid member (indirectly).  
Furthermore, as articulated in the rejection, the teachings of Oliva (Fig. 3) teach mounting focusing lens 13 to transparent window 12 in order to firmly associate the lens 13 to the package.  Doing so would allow for a firm attachment, as the attachment is via many large surfaces, whereas the lens of Raring et al. is attached at the perimeter thereof.  Therefore, even if the lens of Raring et al. were not considered to be mounted to the transparent lid, it would be obvious to mount the lens to the transparent lid in view of the teachings of Oliva.

Applicant reiterates the arguments with respect to claims 33-44 as those discussed with respect to claim 1.  These arguments are not persuasive for the reasons discussed above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875